In a negligence action to recover damiages for wrongful death, conscious pain and suffering, and for personal injuries, in which a hill of particulars was served by plaintiffs but verified by only one of them, the defendant appeals from an order of the Supreme Court, Kings County, entered August 18, 1964, which denied in all respects its motion to preclude plaintiffs from offering proof upon the trial as to certain matters or, in the alternative, to require them to furnish a further bill of particulars. Order modified by striking out its decretal provision, and by substituting therefor two provisions: (a) a provision granting the defendant’s motion to the extent of directing plaintiffs to serve, within 30 days after they shall have concluded their pretrial examination of the defendant, a further bill of particulars as to items 7, 8, 9 and 15 of the defendant’s demand; and (2) a provision denying the defendant’s motion in all other respects. As so modified, order affirmed, without costs. Where “ two or more parties united in interest are pleading together,” the verification of a bill of particulars “by at least one of them who is acquainted with the facts,” is sufficient (cf. CPLR 3020, subd. [d], 3021, 3044; former Rules Civ. Prac., rule 117). Beldoek, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.